Citation Nr: 0802760	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to March 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In December 2006, the veteran submitted additional 
evidence in support of his claim with a waiver of initial 
consideration of this evidence by the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 76 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for multiple sclerosis, will be rebuttably 
presumed if it manifested to a compensable degree within 
seven years following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran contends that his multiple sclerosis (MS) had its 
clinical onset either during his period of active service or 
within seven years after his separation from service.

The veteran's service medical records include a May 1990 
enlistment examination report which reflects normal clinical 
evaluations of the lower and upper extremities, and a normal 
neurological evaluation.  During the examination, he was 
diagnosed with pes planus and a heart disability and was 
provided a medical waiver for enlistment into service.  In 
October 1991, he complained of headaches and blurred vision 
and was diagnosed with a bilateral refractive error.  A March 
1992 examination report shows normal clinical evaluations of 
the upper and lower extremities and a normal neurological 
evaluation.  In June 1992, he complained of right thigh pain 
of four months duration which manifested during periods of 
prolonged standing and caused a loss of strength.  The 
assessment was right thigh muscular skeletal pain.  He was 
diagnosed with chronic right thigh pain and right hip flexion 
tendonitis.  A September 1992 report reflects that while 
right thigh pain had improved, he developed right knee pain.  
In March 1995, he was medically discharged from service due 
to a respiratory disability.  He underwent a VA general 
medical examination in May 1995 and complained of pain in the 
right inguinal area and groin which was pronounced with 
prolonged standing.

Post-service medical records include a May 2002 MRI of the 
lumbar spine which revealed mild left convex lumbar 
scoliosis.  He complained of numbness in his feet of four 
days' duration.  He complained of headaches and dizziness in 
December 2001.  In February 2003 he was treated for carpal 
tunnel syndrome (CTS) of the left wrist.  In March 2003, he 
complained of numbness, tingling, and pain in the right hand.  
He was diagnosed with bilateral CTS.  In May 2003, he 
complained of joint pain and pain in both hands.

In July 2003 the veteran was referred to neurologist Dr. 
Pelaez to whom he reported symptoms of neck discomfort which 
radiated to the left upper extremity which the neurologist 
indicated began in January 2002.  He also had numbness and 
tingling in the fingers of his left hand.  An MRI revealed an 
apparent intramedullary lesion of the cervical spine at C3-4 
space.  He reported no urinary difficulty, gait problems, 
significant weakness, or visual abnormalities.  While he 
complained of numbness and tingling in both hands of five 
months' duration, an EMG was negative for CTS.  After an 
examination, the impression was neck discomfort with left 
upper extremity parasthesias in the context of a cervical 
lesion at C3-4.  The differential diagnoses were extensive 
and included a neoplasm; transverse myelitis; a demyelinating 
condition; and syrinx, though unlikely.  In October 2003, the 
neurologist noted that a puncture of the lumbar spine 
revealed findings which could be related to multiple 
sclerosis.  The impression was demyelinating condition, 
possibly multiple sclerosis with abnormal head MRI, cervical 
spine MRI, and CSF showing the presence of elevated IgG and 
oligoclonal bands.  In a November 2003 statement, Dr. Pelaez 
indicated that the veteran's symptoms most likely developed 
in 1997 when he presented with paresthesias involving his 
left arm.  As the record does not include treatment records 
prior to July 2003, these should be obtained.

The veteran was also treated by neurologist Dr. J.B. English 
who in an August 2005 statement indicated that the veteran 
had been diagnosed with MS for two years and that his main 
complications included severe fatigue, pain, and decreased 
memory.  In statements dated in April 2006 and December 2006 
the neurologist indicated that the veteran was diagnosed with 
MS in October 2003 and first consulted with him in September 
2004.

An August 2006 statement from the veteran's family medicine 
physician Dr. M.S. Moehle indicates that he has treated him 
since March 2005.  However, these treatment records are not 
associated with claims file and should be obtained.

In a September 2005 statement in support of claim, the 
veteran stated that he presented for treatment with his 
primary care physician in the fall of 1996 with complaints of 
head pain which traveled to his spine, but was told that the 
symptoms were work-related.  He stated that in the winter of 
1999, he had left arm tingling and by the winter of 2001 
developed tingling in his feet.  He stated that he was 
diagnosed with MS in October 2003.

In a February 2006 statement in support of claim, the veteran 
stated that he experienced joint pain in the left arm and leg 
in service and was told that the symptoms were related to 
weather and training.  He complained that he was presently 
experiencing slow memory retrieval; arches in the hands, 
feet, and leg joints; and losses of balance.

The Board finds that a medical examination is needed to 
determine whether any current MS is related to the veteran's 
service or developed within the applicable presumptive 
period.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all of the veteran's 
medical records from doctors Pelaez and 
Moehle, which have not been previously 
secured.

2.  Schedule the veteran for a 
neurological examination for the purpose 
of ascertaining the approximate date of 
clinical onset of his MS.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
The examiner should review in-service 
complaints pertaining to right lower 
extremity weakness and pain, and 
headaches, and carefully review similar 
and new complaints of tingling and 
numbness in the upper extremities dated 
after the veteran's separation from 
service, with particular attention to 
complaints dated in the first seven years 
after separation.  The examiner should 
specifically opine as to whether it is as 
likely as not (50 percent probability or 
greater) that the veteran had 
ascertainable residuals of MS either 
during service or within the first seven 
years after his separation from service 
(prior to March 1, 2002).  A rationale for 
the opinion must be provided and the 
examiner should specifically reconcile the 
opinion with the November 2003 private 
opinion and any other opinions of record.

3.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

